Name: 97/813/EC: Commission Decision of 26 November 1997 amending Decision 96/4/EC authorizing a method for grading pig carcases in Austria (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  animal product;  agri-foodstuffs;  economic analysis;  Europe
 Date Published: 1997-12-05

 Avis juridique important|31997D081397/813/EC: Commission Decision of 26 November 1997 amending Decision 96/4/EC authorizing a method for grading pig carcases in Austria (Only the German text is authentic) Official Journal L 334 , 05/12/1997 P. 0041 - 0042COMMISSION DECISION of 26 November 1997 amending Decision 96/4/EC authorizing a method for grading pig carcases in Austria (Only the German text is authentic) (97/813/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas Commission Decision 96/4/EC (3) has introduced a grading method for use until 31 December 1997, in Austria;Whereas the Government of Austria has requested the Commission to authorize as from 1 January 1998 the application of a new formula for the calculation of the lean meat content of carcases in the framework of the existing grading method and has submitted the details required in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (4), as amended by Regulation (EC) No 3127/94 (5); whereas an examination of this request has revealed that the conditions for authorizing the new formula are fulfilled;Whereas at the same time the derogation regarding the standard presentation of pig carcases provided for in Article 3 could be removed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Decision 96/4/EC is amended as follows:1. Article 3 is deleted.2. The second phrase of Article 4 is deleted.3. Article 4 becomes Article 3.4. The Annex is replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Federal Republic of Austria.It shall apply as from 1 January 1998.Done at Brussels, 26 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 301, 20. 11. 1984, p. 1.(2) OJ L 320, 22. 12. 1993, p. 5.(3) OJ L 1, 3. 1. 1996, p. 9.(4) OJ L 285, 25. 10. 1985, p. 39.(5) OJ L 330, 21. 12. 1994, p. 34.ANNEX ZWEI-PUNKTE-MESSVERFAHREN (ZP) 1. Grading pig carcases by use of the method termed 'Zwei-Punkte-MeÃ verfahren (ZP)`.2. The lean meat content of the carcase shall be calculated according to the following formula:^y = 49,123 - 0,55983 Ã  a + 0,22096 Ã  bwhere:^y = the estimated lean meat in the carcase,a = the minimum thickness in millimetres of visible fat (including rind) on the midline of the split carcase, covering the Musculus glutaeus medius,b = the visible thickness in millimetres of the lumbar muscle on the midline of the split carcase, measured at the shortest distance between the front (cranial) end of the Musculus glutaeus medius and the upper (dorsal) edge of the vertebral canal.The formula shall be valid for carcases weighing between 70 and 130 kg.